Citation Nr: 0112323	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-20 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel



INTRODUCTION

The veteran had active military service from July 1974 to 
August 1974.

By decision of February 1999, the Board of Veterans' Appeals 
(Board) denied service connection for retinitis pigmentosa.

This matter now comes before the Board on appeal from an 
April 2000 rating decision in which the RO found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for retinitis pigmentosa.


FINDINGS OF FACT

1.  In February 1999, the Board denied service connection for 
retinitis pigmentosa.

2.  New evidence received since the February 1999 Board 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for retinitis pigmentosa.


CONCLUSIONS OF LAW

1.  The Board's February 1999 denial of service connection 
for retinitis pigmentosa is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  The veteran's claim of entitlement to service connection 
for retinitis pigmentosa has not been reopened by the 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he should be service-connected for 
retinitis pigmentosa.  Historically, the Board notes that in 
a February 1999 decision, the Board denied 
service connection for retinitis pigmentosa.  The evidence 
then of record consisted of the veteran's service medical 
records and a VA examination.  The Board noted that retinitis 
pigmentosa was demonstrated after only 34 days of active 
duty.  Based on a VA medical opinion, the Board concluded 
that the veteran's retinitis pigmentosa had clearly and 
unmistakably pre-existed service and had not increased in 
severity during service.

Where there is a prior final decision, the claim may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. § 7105.  However, a 
previously denied claim, such as the one denied by the Board 
in February 1999, may be reopened on the basis of new and 
material evidence.  See 38 U.S.C.A. §§ 5108, 7105.

"New and material" evidence is that which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality previously established by the Court in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a), as noted above.

In determining whether new and material evidence is 
presented, it is necessary to review all of the evidence 
associated with the record since the last final denial of a 
claim on any basis, to include a decision by the RO or the 
Board which had refused, after having considered newly 
presented evidence, to reopen a previously disallowed claim 
because of a lack of new and material evidence.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Furthermore, for purposes of 
the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

VA must initially decide whether evidence submitted since the 
prior final denial is, in fact, new.  As indicated by the 
regulation cited above, and by judicial caselaw, "new" 
evidence is that which was not of record at the time of the 
last final disallowance of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  Id.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.

Utilizing these guidelines, the Board has reviewed the 
additional evidence that has been associated with the claims 
folder since the Board's February 1999 denial of the claim.  
As noted, at the time of the prior final denial in February 
1999, the clinical findings of record included service 
medical records of an optometry clinic report dated August 
15, 1974, which requested an evaluation for peripheral 
retinal pigmentary changes in both eyes.  A subsequent 
undated treatment record was reported to show evidence of 
fundus with typical signs of retinitis pigmentosa.

On VA eye examination in May 1998, the veteran had light 
perception only in the right eye and no light perception in 
the left eye.  The VA examiner commented that retinitis 
pigmentosa was a pernicious, slowly advancing disease of the 
retina.  He indicated that if the veteran's retinal symptoms 
were significant enough to make a diagnosis in August 1974, 
then there was no question that the changes were also present 
at the time of entry into active military service just over 
one month earlier.  He further stated that there was no 
evidence of a change or progression of the veteran's 
retinitis pigmentosa during his period of active military 
service.

In conjunction with his attempt to reopen, the veteran 
submitted a statement from Robert H. Marmer, M.D., dated in 
October 1999.  Dr. Marmer indicated that he had reviewed the 
veteran's medical records from April 1974 to August 1974.  He 
concluded that fundus examination showed typical signs of 
retinitis pigmentosa at 
that time.  Since retinitis pigmentosa is a hereditary 
disorder, Dr. Marmer indicated that evidence of the disorder 
may have been present prior to 1974.

A March 2000 statement was received from Vytautas A. 
Pakalnis, M.D., the Chief of the Ophthalmology Clinic at the 
Columbia, South Carolina VA Medical Center (VAMC).  Dr. 
Pakalnis reported that the veteran was being followed at that 
facility for retinitis pigmentosa.  Dr. Pakalnis had reviewed 
an August 1974 military record of an eye examination which 
noted the presence of signs typically associated with 
retinitis pigmentosa.  The veteran did not begin to lose his 
vision until after that time in 1974.

The basis of the denial of service connection in February 
1999 was that the veteran's retinitis pigmentosa clearly and 
unmistakably pre-existed service and did not increase in 
severity during service.  The veteran has not submitted any 
competent evidence which suggests that retinitis pigmentosa 
developed during service or which suggests that his retinitis 
pigmentosa increased in severity during his one month of 
active military service.  In sum, the recently submitted 
evidence only serves to document the continued presence of 
the disorder.

Thus, even in view of the less stringent standard of 
materiality set forth in Hodge (the evidence must merely 
"contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision"), the Board finds that the new medical 
evidence does not bear directly and substantially on the 
question of whether the veteran is suffering from retinitis 
pigmentosa which was incurred in service or was aggravated by 
service.

While the veteran may well believe that he his retinitis 
pigmentosa is related to his military service, he does not 
have the medical training or expertise to competently render 
an opinion on a medical matter.  Therefore, his assertions in 
this regard have no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-5 (1992).  For those reasons, 
lay assertions on a medical matter, alone, even if new, can 
never serve as a predicate to reopen a previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 1993).  

In view of the foregoing, the Board must conclude that the 
evidence received subsequent to the Board's February 1999 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for retinitis pigmentosa is 
not reopened.

The Board is aware of no circumstances in this matter that 
would put VA on notice of the existence of any additional 
relevant evidence that, if obtained, would provide a basis to 
reopen the claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  Furthermore, the Board finds that the duty to inform 
the veteran of the evidence elements necessary to complete 
his application to reopen his claim of service connection for 
retinitis pigmentosa have been met.  See 38 U.S.C.A. § 5103 
(West 1991); Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).



ORDER

As new and material evidence to reopen the claim of 
entitlement to service connection for retinitis pigmentosa 
has not been submitted, the appeal is denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

